         Case 1:20-cv-00593-JB-SMV Document 14 Filed 03/05/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

GUSTAVO CEDENO,

        Plaintiff,

v.                                                                                   No. 20-cv-0593 JB/SMV

GEO CORPORATION STATE PRISON NEW MEXICO,
CORRECTIONS OFFICER STAFF,
GEO CORPORATION NEW MEXICO MEN’S REHAB,
and MRS. ALFARO,

        Defendants.1

                   MEMORANDUM OPINION AND ORDER DENYING
                PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL

        THIS MATTER is before the Court on Plaintiff’s Motion to Appoint Counsel [Doc. 5],

filed on July 9, 2020. In this 42 U.S.C. § 1983 action, Plaintiff is incarcerated, proceeding pro se,

and proceeding in forma pauperis. [Doc. 9]. In his Motion to Appoint Counsel, he reports that he

lacks sufficient knowledge in civil law, has limited resources, and that his in-house requests are

not answered in a timely manner. [Doc. 5] at 1. The Court will deny the Motion.

        Federal courts lack the authority to appoint counsel to represent indigent prisoners in

§ 1983 cases, such as this one. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989).

Where, as here, a plaintiff has been granted leave to proceed in forma pauperis, the “court may

request an attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

However, there is no right to appointment of counsel in a civil case. Beaudry v. Corrs. Corp. of



1
  Plaintiff’s Complaint names Defendant No. 1 as “Geo Corp. State Prison NM (Santa Rosa) Medical Dept/Correct.
Officer Staff” and Defendant No. 2 as “Geo Corp. New Mexico Men’s Rehab Medical Dept/Mrs. Alfaro.” [Doc. 1]
at 2. The Court will liberally construe the entire Complaint, including the identification of Defendants, on § 1915A
screening. See 28 U.S.C. § 1915A.
        Case 1:20-cv-00593-JB-SMV Document 14 Filed 03/05/21 Page 2 of 2




Am., 331 F.3d 1164, 1169 (10th Cir. 2003). In deciding whether to request voluntary assistance of

counsel, courts should consider “the merits of the litigant’s claims, the nature of the factual issues

raised in the claims, the litigant’s ability to present his claims, and the complexity of the legal

issues raised by the claims.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (quoting

Williams v. Meese, 926 F.2d 994, 996 (10th Cir.1991)). Ultimately, the burden is on the plaintiff

“to convince the court that there is sufficient merit to his claim to warrant [a request for voluntary

assistance] of counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)

(quoting McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir.1985)).

       The Court has reviewed the Complaint and subsequent filings in light of the foregoing

factors. At this time, prior to the completion of the mandatory screening under 28 U.S.C. § 1915A,

the Court is not convinced that there is sufficient merit or complexity in Plaintiff’s claims to

warrant requesting the voluntary assistance of counsel. Moreover, Plaintiff appears to understand

the issues in the case and to be representing himself in an intelligent and capable manner thus far.

See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will deny the

Motion to Appoint Counsel.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Appoint Counsel [Doc. 5] is DENIED at this time.

       IT IS SO ORDERED.

                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                  2
